DETAILED ACTION
Applicants’ filing of April 21, 2022, in response to the action mailed October 22, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1, 17, and 29-30 have been amended, and no claims have been added.  Claims 1 – 20 and 25 – 31 are pending.  The elected invention is directed to SEQ ID NO: 2 with a T078I substitution, improved stability, stability PI > 1.2, and cleaning compositions therewith. Claims 4-13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1 – 3, 14 – 20 and 25 – 31, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for claims 1 – 3, 14 – 16, 18-19, and 21-31 is May 13, 2015, the filing date of US62/161,077, which disclosed the recited subject matter.  The effective filing date granted for claims 17 and 20 is May 13, 2016, the filing date of PCT/US16/32514, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing dates of May 13, 2015 and May 13, 2016, the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Cancel Claims 2-3, 5-6, 8-9, 11-13, and 15-16.
Amend claims 1, 4, 7, 10, and 17 as follows.
For claim 1, replace -An AprL-clade- with -A- (line 1). 
For claims 1 (line 49), 2, 5, 8, 11 and 14-20, delete -AprL-clade-
For claims 4, 7, and 10, replace -The variant of claim 1, further comprising one or more amino acid modification to a parent AprL-clade subtilisin enzyme, wherein the modification is selected from: - with -The variant of claim 1, comprising one or more amino acid modification selected from:- 
For claim 4, delete –(i)-, -or-, and –(ii)-. 
For claim 4, line 9, delete -A001C-, -G099T-, -G101A-, and -L095Q-.
For claim 4, line 10, delete - L095S-, - N184C-, and - S102D-.
For claim 17, replace - (viii) a motif 1- with - (x) a motif 1-.
Authorization for this examiner’s amendment was given by Thomas Holsten on May 25, 2022.
Allowable Subject Matter
The species restriction of claims 4, 7, and 10 is withdrawn and said claims are rejoined.
Claims 1, 4, 7, 10, 14, 17-20, and 25-31 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1, 4, 7, 10, 14, 17-20, and 25-31, are limited to variant subtilisin enzymes having at least 95% identity with SEQ ID NO:  2 with a T078I substitution. The utility of said variant, as having protease activity, is credible based on:
the skilled artisan would believe that a Thr -> Ile substitution at a non-catalytic position (T78) would not destroy the protease activity of SEQ ID NO:  2 and 
numerous other S8 proteases have an Ile at the position corresponding to T78 in SEQ ID NO:  2 (figure 2 herein). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652